DETAILED ACTION
This communication is response to the application filed 12/23/2019. Claims 1-20 are pending and presented for examination. Preliminary amendment to the claims, submitted on 12/23/2019, is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2006/0088044 to Hammerl discloses a case of CANopen based on the master-slave principle (master client principle), the CANopen master node for this purpose communicates by means of NMT services (Network Management 
US Patent 7,206,882 to White et al. discloses a CANOpen network includes an intelligent master device and a plurality of I/O modules (slave devices) coupled to a serial communications bus. Typically a CANOpen network includes a plurality of analog I/O modules as well as a plurality of discrete (on/off) I/O modules. Current methods for transmitting data from the I/O modules to the master device are either: (1) timed data transmissions from each of the I/O modules to the master device; (2) random, change-of-state transmissions from the I/O modules to the master device any time the state of one of the I/O modules changed; or (3) timed requests from the master device to each of the I/O modules.
US Patent 6,907,485 to White et al. discloses a hybrid change of state protocol of CANOPEN networks. The CANOpen networks having a master device and at least one discrete I/O device, and more particularly, to a method and apparatus for determining the state of the discrete I/O device.
US Patent 9,628,288 to Han discloses a master device configuring the CANopen network may compare a data transmission schedule according to a user input with the transmission capacity of the CANopen network to adjust a data 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RASHEED GIDADO/Primary Examiner, Art Unit 2464